         Case 1:16-md-02753-LM Document 1255 Filed 04/22/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

In Re: Atrium Medical Corp. C-Qur Mesh
Products Liability Litigation                         MDL Docket No. 16-md-2753-LM
                                                            1:20-cv-01145-LM

                                  STIPULATION OF DISMISSAL

        COMES NOW Plaintiff, Nidia Cabral, and Defendants, Atrium Medical Corporation and

Maquet Cardiovascular US Sales, L.L.C., through their respective counsel of record and, pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate and agree that the above-captioned

action, Case No. 1:20-cv-01145, is voluntarily dismissed without prejudice. Each side will bear its

own costs.

        Further, should Plaintiff decide to refile, she will do so in the United States District Court

for the District of New Hampshire; and any refiling of any claims raised in the instant action will

be filed only as a single Plaintiff.


Date: April 22, 2021                               Respectfully submitted,


 s/ Merritt E. Cunningham                           s/ Caroline Power
 Michael G. Stag                                    Caroline Power
 Merritt E. Cunningham                              Dechert LLP
 STAG LIUZZA, L.L.C.                                Cira Centre
 365 Canal St., Ste. 2850                           2929 Arch St
 New Orleans, LA 70130                              Philadelphia, PA 19104
 Phone: (504) 593-9600                              Phone: (215) 994-2167
 Email: mstag@stagliuzza.com                        Email: caroline.power@dechert.com
         mcunningham@stagliuzza.com
                                                    Counsel for Defendants
 Counsel for Plaintiff
        Case 1:16-md-02753-LM Document 1255 Filed 04/22/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 22, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

CM/ECF participants registered to receive service in this MDL.



                                                           s/Merritt E. Cunningham
                                                           Merritt E. Cunningham
